DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 4/15/2021. 
Allowable Subject Matter
2. 	Claims 1, 3-7 and 9-14 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Masahiko, et al. (JP 2001-220486 A; English machine translation incorporated herewith).
           
Summary of Claim 1: 
A thermoplastic resin composition comprising: 

about 100 parts by weight of a thermoplastic resin comprising about 20 wt% to about 50 wt% of an acrylate-based rubber-modified vinyl graft copolymer and about 50 wt% to about 80 wt% an aromatic vinyl copolymer resin; 

an ultraviolet (UV) stabilizer comprising about 0.05 to about 2 parts by weight of an HALS (hindered amine light stabilizer)- based UV stabilizer and about 0.05 to about 2 parts by weight of a benzotriazole-based UV stabilizer; 

and about 0.1 to about 5 parts by weight of zinc oxide having an average particle diameter of about 0.5 µm to about 3 µm a BET specific surface area of about 1 m2/g to about 10 m2/g, a peak position (2θ) in the range of 35° to 37° and a crystallite size of about 1,000 Å to about 2,000 Å in X-ray diffraction (XRD) analysis as calculated by Equation 1:


    PNG
    media_image1.png
    99
    232
    media_image1.png
    Greyscale

where K is a shape factor, λ is an X-ray wavelength, β is an FWHM value (degree) of an X-ray diffraction peak, and θ is a peak position degree.

 
Masahiko et al. teach a thermoplastic resin composition comprising 100 parts by weight of a thermoplastic resin composition containing a rubber-reinforced thermoplastic resin obtained by graft-polymerizing a monomer component containing an aromatic vinyl compound in the presence of a rubber polymer (claim 1), wherein the rubber polymer includes butadiene-acrylonitrile copolymers, acrylic based rubbers, and (meth) acrylic acid ester copolymers [007], wherein the thermoplastic resin composition of Masahiko et al. further comprises a hindered amine light stabilizer and a benzotriazole UV absorbent (claim 1) and zinc oxide [0031]. Masahiko et al. teach 100 parts by weight of a thermoplastic resin composition containing a rubber-reinforced thermoplastic resin obtained by graft-polymerizing a monomer component containing an aromatic vinyl compound in the presence of a rubber polymer (claim 1), the rubber polymer in amount of 5 to 40 % by weight [0010], the aromatic vinyl compound preferably in an amount from 45 to 80 % by weight [0011] and the benzotriazole plus hindered amine light stabilizer in amounts of 0.1 – 2 parts by weight (claim 1).
Masahiko et al. do not teach or fairly suggest the claimed thermoplastic resin, wherein the thermoplastic resin comprises, in particular, the claimed zinc oxide having the particular BET specific surface area, particle size, peak position and the crystallite size. In the affidavit filed 4/15/2021, Applicant demonstrated that the thermoplastic resin comprising the zinc oxide with the claimed properties results in improved out-gas emission, impact resistance and weather resistance.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763